[exhibit1016001.jpg]
Exhibit 10.16 July 11, 2018 James B. Hawkins 1678 Orvieto Court Pleasanton, CA
94566 VIA HAND DELIVERY Re: Terms of Resignation Dear Jim: This letter confirms
the agreement (“Agreement”) between you and Natus Medical Incorporated (the
“Company”) concerning the terms of your resignation. 1. Resignation Date: July
11, 2018 is your last day of employment with the Company (the “Resignation
Date”). 2. Acknowledgment of Payment of Wages: By your signature below, you
acknowledge that other than payment of $136,599.23, less applicable state and
federal payroll deductions, which amount equals your unpaid salary and accrued
vacation through July 11, 2018, and which will be paid in accordance with the
Company’s standard payroll practices on the next regularly scheduled payroll
date, no other amounts are payable to you from the Company as of the Resignation
Date. By signing below, you acknowledge that the Company does not owe you any
other amounts. 3. Separation Compensation: In exchange for your agreement to (i)
the general release and waiver of claims, (ii) the non-solicitation covenant and
(iii) the covenant not to sue, in each case as set forth below, and your other
promises herein, the Company agrees to provide you with the following benefits,
which benefits are consistent with those set forth in Section 7(a) of that
certain Employment Agreement by and between the Company and you dated as of
April 19, 2013 (the “Employment Agreement”), notwithstanding the fact that
pursuant to the Employment Agreement, such benefits accrue upon a termination
without Cause or other than for Good Reason, (in each case as defined therein):
a. Severance: The Company agrees to pay you, within thirty (30) days following
the Resignation Date, a lump sum payment in the gross amount of $1,650,000, less
applicable state and federal payroll deductions, which equals two years of your
base salary. b. Vesting Acceleration. The Company agrees that (i) 100% of the
shares of Company Common Stock held by you or subject to stock options held by
you pursuant to stock



--------------------------------------------------------------------------------



 
[exhibit1016002.jpg]
James B. Hawkins Page 2 option agreements and awards to acquire Company Common
Stock, in each case as set forth on the schedule provided to you by the Company
on or around July 3, 2018 shall become vested and exercisable as of the
Effective Date, and (ii) with respect to stock options held by you, such stock
options shall remain exercisable until the day that is 37 days after the
Effective Date. c. Insurance: Upon your timely election to continue your health
insurance coverage through COBRA (as defined below), the Company agrees to
provide you and your eligible dependents with the level of group health coverage
provided by the Company to you and such eligible dependents as of the
Resignation Date, including payment by the Company of the necessary premiums for
group health continuation coverage under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) and then, if applicable,
individual health coverage under the individual policy required to be offered to
you for coverage of you and your eligible dependents at the end of the COBRA
coverage period through the lesser of (i) eighteen (18) months from the
Resignation Date, or (ii) the date upon which you and each of your eligible
dependents become covered under similar plans; provided, however, that you
timely elect such COBRA coverage. By signing below, you acknowledge that you are
receiving the separation compensation outlined in this section in consideration
for waiving your rights to claims referred to in this Agreement and that you
would not otherwise be entitled to the separation compensation. 4. Return of
Company Property: You hereby warrant to the Company that you have returned to
the Company all property or data of the Company of any type whatsoever that has
been in your possession or control. 5. Proprietary Information: You hereby
acknowledge that you are bound by the attached Confidential Information and
Invention Assignment Agreement (Exhibit A hereto) and that as a result of your
employment with the Company you have had access to the Company’s Proprietary
Information (as defined in the agreement), that you will hold all Proprietary
Information in strictest confidence and that you will not make use of such
Proprietary Information on behalf of anyone. You further confirm that you have
delivered to the Company all documents and data of any nature containing or
pertaining to such Proprietary Information and that you have not taken with you
any such documents or data or any reproduction thereof. 6. General Release and
Waiver of Claims: a. The payments and promises set forth in this Agreement are
in full satisfaction of all accrued salary, vacation pay, bonus and commission
pay, profit-sharing, stock, stock options or other ownership interest in the
Company, termination benefits or other compensation to which you may be entitled
by virtue of your employment with the Company or your separation from the
Company. To the fullest extent permitted by law, you hereby release and waive
any other claims you may have against the Company and its owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under the
Employment Agreement, claims under any employment laws, including, but not
limited to, claims of unlawful discharge, breach of contract, breach of the
covenant of good



--------------------------------------------------------------------------------



 
[exhibit1016003.jpg]
James B. Hawkins Page 3 faith and fair dealing, fraud, violation of public
policy, defamation, physical injury, emotional distress, claims for additional
compensation or benefits arising out of your employment or your separation of
employment, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation, claims based on age or under the Age Discrimination in Employment
Act or Older Workers Benefit Protection Act, and/or claims based on disability
or under the Americans with Disabilities Act. b. By signing below, you expressly
waive any benefits of Section 1542 of the Civil Code of the State of California,
which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” c. You and the Company do not
intend to release claims: (i) that you may not release as a matter of law,
including but not limited to claims for indemnity under California Labor Code
Section 2802; (ii) for indemnity under the Bylaws of the Company, or (iii) for
enforcement of this Agreement. This release does not extend to any continuing
obligations of you or the Company under this Agreement, the Confidentiality and
Invention Assignment Agreement, or the Indemnity Agreement attached as Exhibit
B. To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below. 7. Non-Solicitation. Until the date
eighteen (18) months after the Resignation Date, you agree not, either directly
or indirectly, to solicit, or take away any employee or consultant of the
Company or cause an employee or consultant to leave his or her employment or
terminate his or her services, either for you or for any other entity or person.
Additionally, you acknowledge that your right to receive the benefits set forth
in Section 3 is contingent upon your complying with this Section 7 and upon any
breach of this section all payments made pursuant to Section 3 of this Agreement
shall immediately cease and you shall immediately return a pro-rated amount of
all cash paid to you pursuant to Section 3(a), with the pro-rated amount
determined by multiplying the aggregate cash payments made to you pursuant to
Section 3(a) by a fraction, of which the denominator is eighteen (18) and the
numerator is the number (not to be less than zero) equal to eighteen (18) minus
the number of months from the Resignation Date to the date of the breach as
determined in good faith by the Board. 8. Covenant Not to Sue: a. To the fullest
extent permitted by law, at no time subsequent to the execution of this
Agreement will you pursue, or cause or knowingly permit the prosecution, in any
state, federal or foreign court, or before any local, state, federal or foreign
administrative agency, or any other tribunal, of any charge, claim or action of
any kind, nature and character whatsoever, known or unknown, which you may now
have, have ever had, or may in the future



--------------------------------------------------------------------------------



 
[exhibit1016004.jpg]
James B. Hawkins Page 4 have against Releasees, which is based in whole or in
part on any matter released by this Agreement. b. Nothing in this section shall
prohibit or impair you or the Company from complying with all applicable laws,
nor shall this Agreement be construed to obligate either party to commit (or aid
or abet in the commission of) any unlawful act. 9. Protected Rights: You
understand that nothing in the General Release and Waiver of Claims and Covenant
Not to Sue sections above, or otherwise in this Agreement, limits your ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local government agency or commission (“Government Agencies”). You
further understand that this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies. 10. Arbitration: Except for any
claim for injunctive relief arising out of a breach of a party’s obligations to
protect the other’s proprietary information, the parties agree to arbitrate, in
Alameda County, California, any and all disputes or claims arising out of or
related to the validity, enforceability, interpretation, performance or breach
of this Agreement, whether sounding in tort, contract, statutory violation or
otherwise, or involving the construction or application or any of the terms,
provisions, or conditions of this Agreement. The parties agree that any
arbitration will be administered by the American Arbitration Association (“AAA”)
and that a neutral arbitrator will be selected in a manner consistent with its
National Rules for the Resolution of Employment Disputes. The arbitration
proceedings will allow for discovery according to the rules set forth in the
National Rules for the Resolution of Employment Disputes or California Code of
Civil Procedure. The parties agree that the arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. The parties agree that the arbitrator shall
issue a written decision on the merits. The parties also agrees that the
arbitrator shall have the power to award any remedies, including attorneys’ fees
and costs, available under applicable law. The parties understand and agree that
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that you shall pay the first $200.00 of any filing fees
associated with any arbitration you initiate. The parties agree that the
arbitrator shall administer and conduct any arbitration in a manner consistent
with the Rules and that to the extent that the AAA’s National Rules for the
Resolution of Employment Disputes conflict with the Rules, the Rules shall take
precedence. The parties further agree that this Agreement is intended to be
strictly construed to provide for arbitration as the sole and exclusive means
for resolution of all disputes hereunder to the fullest extent permitted by law.
The parties expressly waive any entitlement to have such controversies decided
by a court or a jury.



--------------------------------------------------------------------------------



 
[exhibit1016005.jpg]
James B. Hawkins Page 5 11. Attorneys’ Fees: If any action is brought to enforce
the terms of this Agreement, the prevailing party will be entitled to recover
its reasonable attorneys’ fees, costs and expenses from the other party, in
addition to any other relief to which the prevailing party may be entitled. 12.
No Admission of Liability: This Agreement is not and shall not be construed or
contended by you to be an admission or evidence of any wrongdoing or liability
on the part of Releasees, their representatives, heirs, executors, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement shall be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or federal provisions of similar effect. 13. Complete and
Voluntary Agreement: This Agreement, together with Exhibit A hereto, Exhibit B
hereto and the Stock Agreements, constitute the entire agreement between you and
Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion. 14.
Severability: The provisions of this Agreement are severable, and if any part of
it is found to be invalid or unenforceable, the other parts shall remain fully
valid and enforceable. Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release, the waiver of
unknown claims and the covenant not to sue above shall otherwise remain
effective to release any and all other claims. 15. Modification; Counterparts;
Facsimile/PDF Signatures: It is expressly agreed that this Agreement may not be
altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of each of the parties to this Agreement. This
Agreement may be executed in any number of counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. Execution of a facsimile or PDF copy shall have the same force
and effect as execution of an original, and a copy of a signature will be
equally admissible in any legal proceeding as if an original. 16. Review of
Separation Agreement: You understand that you may take up to twenty-one (21)
days to consider this Agreement and, by signing below, affirm that you were
advised to consult with an attorney prior to signing this Agreement. You also
understand you may revoke this Agreement within seven (7) days of signing this
document and that the compensation to be paid to you pursuant to Section 3 will
be paid only at the end of that seven (7) day revocation period.



--------------------------------------------------------------------------------



 
[exhibit1016006.jpg]
James B. Hawkins Page 6 17. Effective Date: This Agreement is effective on the
eighth (8th) day after you sign it and without revocation by you (the “Effective
Date”). 18. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California. If you agree to abide by
the terms outlined in this letter, please sign this letter below and also sign
the attached copy and return it to me. I wish you the best in your future
endeavors. Sincerely, Natus Medical Incorporated By:___/s/ Jonathan A. Kennedy
__________ Jonathan A. Kennedy, President and Chief Executive Officer READ,
UNDERSTOOD AND AGREED _/s/ James B. Hawkins _____________ Date:
__________________ James B. Hawkins



--------------------------------------------------------------------------------



 